DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments filed 10/26/2020
The amendment corrects previous informalities. The corresponding objections/rejections are withdrawn. However, the amendment raises new issues, major and minor, as described in the new objections/112 rejections below.
Applicant’s amendments over the previous prior art rejections have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “truncated cone” (appears to be just a cone without truncations) in claim 1, “truncated cone…being configured to be inserted inside hole of said cover element” (it is unclear how 14, as sized in FIG 4, can fit inside 4, as it would need to also pass through 12; as scaled in FIG 4, 14 is too short and too wide to fit through 12 in a manner that it would also fit into 4 when the 3 parts are assembled together) in claim 1, and “two fittings” (it is unclear how these are a plurality of fittings, as R1, R2 appear to be at diametrically opposed positions pointing to the same circumferential surface) in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:  
Claim 1 recites “an defining conduit”, understood as –and defining a conduit--.  Claim 1 also recites “a truncated cone defined…and being configured to…” understood as --a truncated cone defined…and configured to…--.
Claim 3 recites “opposite side”, understood as –opposite sides--.
Claims 4 recites “central surface is also provided with four through holes; said upper portion being provided…”; understood as –central surface is further provided with four through holes; and said upper portion is provided…--; 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a truncated cone defined along said central longitudinal axis and being configured to be inserted inside hole of said cover element”. While recited in the specification, it is unclear how to construe this feature as it is obfuscated by the drawings (see objections), and therefore it is unclear in scope. In other words, the drawings do not read on this limitation. Correction is required. Claims 2-5 and 7 are also rejected by virtue of their dependency on claim 1.
Claim 3 recites “two fittings”. While recited in the specification, it is unclear how to construe this feature as it is obfuscated by the drawings (see objections), and therefore it is unclear in scope. In other words, the drawings do not read on this limitation.
Claim 5 re-recites “a cusp truncated cone” while “a truncated cone” was already recited in claim 1. This is improper antecedent basis. Correction is required.

Allowable Subject Matter
Claims 1-5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Burkhardt (US 2463516) is silent regarding at least “[a] conduit extending between said valve cavity and said hole of said cover element along said central longitudinal axis (conduit extends within cavity and hole in Burkhardt, but not between cavity and hole)” and “a truncated cone defined along said central axis and being configured to be inserted inside hole of said cover element when said valve element is disposed inside the valve cavity (instead a cylindrical shape in Burkhardt)”.
While the truncated cone could possibly be taught by Stencel (US 5178500), no art renders obvious the other deficiencies of Burkhardt. 
Claims 2-5 and 7 are also allowable by virtue of their dependency on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753